This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36541

 5 ROBERT E. JOHNSON,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Steven J. Forsberg, Assistant Public Defender
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}    Defendant Robert E. Johnson appeals his convictions for two counts of

19 possession of a controlled substance and one count of possession of marijuana, all
 1 contrary to NMSA 1978, Section 30-31-23(A) (2011), [RP 89-92] pursuant to a

 2 conditional plea [RP 81-87] that reserved the right to appeal the denial of his motion

 3 to suppress [RP 82]. In response to Defendant’s docketing statement, we proposed to

 4 affirm. Defendant has filed a memorandum in opposition (MIO). After due

 5 consideration, we are unpersuaded and therefore affirm.

 6   {2}   Defendant has not persuaded us in his MIO that there was an error of law or fact

 7 in our proposed disposition. Accordingly, for the reasons stated in our notice of

 8 proposed summary disposition and above, we affirm. See Farmers, Inc. v. Dal Mach.

 9 & Fabricating, Inc., 1990-NMSC-100, ¶ 8, 111 N.M. 6, 800 P.2d 1063 (stating that

10 our appellate courts presume that the trial court is correct and, accordingly, the burden

11 is on the appellant to clearly demonstrate that the trial court erred); Hennessy v.

12 Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“[I]n summary

13 calendar cases, the burden is on the party opposing the proposed disposition to clearly

14 point out errors in fact or law.”).

15   {3}   IT IS SO ORDERED.

16                                          __________________________________
17                                          LINDA M. VANZI, Chief Judge

18 WE CONCUR:


19 _________________________________
20 J. MILES HANISEE, Judge


                                               2
1 _________________________________
2 JULIE J. VARGAS, Judge




                                  3